Citation Nr: 1428277	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-23 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for Hepatitis C.

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for Hepatitis C and assigned a disability rating of 0 percent.

In February 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

The Veteran underwent a VA examination in September 2010.  At the February 2013 hearing, the Veteran testified that his symptoms have worsened since his last examination, including a worsening of nausea, fatigability and weight problems.  The September 2010 VA examination focused on the issue of a nexus to service for the purpose of a determination of entitlement to service connection, but it does not address the Veteran's symptomatology to aid in the evaluation of his condition.  Consequently, a remand for an appropriate VA examination on the Veteran's Hepatitis C is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board also finds that the arguments advanced by the Veteran in support of his present claim raise the issue of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  See November 2013 statement; February 2013 hearing transcript; August 2012 Form 9; see also July 2009 statement from the Veteran.  There is no examination or related opinion that addresses the question of the Veteran's employability.  Consequently, the Board finds that a remand for a VA examination on this issue is also warranted.  See Friscia v. Brown, 7 Vet. App. 294 (1994); Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Veteran's combined rating is currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10(2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension. 

Furthermore, the Veteran indicated he receives Social Security Disability benefits.  See November 2013 statement.  Without the records, the Board cannot determine whether they are relevant.  Thus, any pertinent records from the Social Security Administration (SSA) should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate notice regarding the claim for a TDIU.

2.  Obtain from SSA the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected Hepatitis C and the status of his service-connected disabilities.  All indicated studies must be performed.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

Based on the examination and review of the record, the examiner should address the following:  

(a) specifically identify all current manifestations of the Veteran's Hepatitis C.  

(b) provide an opinion as to whether the Veteran's service-connected disabilities (residuals, right radius fracture; tinnitus; paresis and agnosia, left lower extremity; bony prominence right little finger; fracture, pubic symphysis; hearing loss, left ear; venous stasis changes, left lower extremity; status post-operative left inguinal hernia; laceration, left parietal scalp; seborrhea of scalp; organic brain syndrome secondary to closed head injury; hepatitis C) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  The examiner should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable and the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consider whether referral of the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) is appropriate.

5.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



